DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of determining an adjusted price for impressions. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10) is/are directed to a method, claim(s) (20) is/ are directed to a computer readable medium, and claims(s) (11-19) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of obtaining data, aggregating data, training a model, deriving data, generating data, producing data, and deriving data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating impressions. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.

(b) mathematical formula: The claims recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case calculating an exponential function of 1. Thus, the claims recites a mathematical relationship. Note that, in this example, the “deriving” step is determined to recite a mathematical concept because the dependent claims 4 and 14 explicitly recites a mathematical formula or calculation.  “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows users to predict impression data and adjust an initial price based on the actual impressions which is a method of Managing Personal Behavior or Relationships or Interactions between people. Thus, the claim recites an abstract idea.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): interface, online network, a model, a processor, a computer-readable medium, and one or more machines.  The technology is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. The generic technology limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) obtaining data, aggregating data, training a model, deriving data, generating data, producing data, and deriving data which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of human activity (i.e. predict impression data and adjust an initial price based on the actual impressions).  Using a computer for obtaining, aggregating, training, retrieving, generating, producing, and deriving the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The predict impression data and adjust an initial price based on the actual impressions would clearly be to a mental activity that a company would go through in order to accurately bill a client for the impressions made.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis for receiving job impression data:
For example, professionals may use an online network to locate prospects, maintain a professional image, establish and maintain relationships, and/or engage with other individuals and organizations. Similarly, recruiters may use the online network to search for candidates for job opportunities and/or open positions. At the same time, job seekers may use the online network to enhance their professional reputations.
 
The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-10, 12-19 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information 


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).


[0061]      FIG. 4 shows a computer system 400 in accordance with the disclosed embodiments. Computer system 400 includes a processor 402, memory 404, storage 406, 

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art references Borisyuk et al. (US 20180253433 A1), O'Malley (US 20180157995 A1), Arora et al. (US 20170061528 A1), Marcus et al. (US 20160162779 A1), Dixon (US 20090063273 A1) disclose an interface, online network, a model, a processor, a computer-readable medium, and one or more machine in at least, Borisyuk (Fig. 1-6, abstract, ¶ 13, 14, 25-27, 32-34, 62-77), O'Malley (Fig. 6, 51, ¶ 85-87, 199, 203, 744, 813), Aurora (Fig. 1-4, ¶ 3-9, 20, 22, 24, 28, 29, 48, 85-87, 96-98, 100, 104), Marcus (Fig. 5, ¶ 20-22, 95-112), Dixon (Fig. 5, ¶ 29, 44). 


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims. Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The applicant is claiming training a machine learned model using the training time series data and a machine learning algorithm but does not enable the machine learning algorithm in the originally filed disclosure. 

The examiner points the applicant to the in re Wand factors for determining enablement (See MPEP 2164.01a).  These factors are used to determine if the experimentation necessary to practice the invention, as contained in the disclosure, is undue.  They are:
	(A)    The breadth of the claims;
	(B)     The nature of the invention;
	(C)     The state of the prior art;
	(D)     The level of one of ordinary skill;
	(E)     The level of predictability in the art;
	(F)     The amount of direction provided by the inventor;
	(G)     The existence of working examples; and
	(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
An analysis of each of these “Wand” factors is provided in turn.

(A)  The breadth of the claims.
MPEP 2164.08 sets forth that the examiner needs to consider the scope of the claims as a whole in comparison to what is set forth in the specification.  The purpose of this comparison is to ensure that the claims do not provide a broader coverage, when patented, than what is provided in the specification.  In the case where they do provide broader coverage, then the specification is not enabled with respect to that claim. (see MPEP 2164.08 and Amgen v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991)1.)  In this case, the steps set forth in the independent claims functionally provide an obtaining step, an aggregating step, a training step, a retrieving step, a generating step, a producing step, and a deriving step.  The claims provide using obtained data and a machine learning algorithm to train a machine learning model.

The specification only contains limited examples as to how to train data for a machine learning model not train a machine learning model (paragraph 24-The feedback may be stored in data repository 134 and used as training data for one or more machine learning models, and the output of the machine learning model(s) may be used to display and/or otherwise recommend a number of job listings to current or potential job seekers in online network 118.). But does not have any examples as to how the machine learning model is trained. Specifically, how it the machine learning model trained using the training time series data and a machine learning algorithm. Therefore, the claimed steps as recited 

(B)     The nature of the invention:
MPEP 2164.05a sets forth that the examiner needs to consider the nature of the invention in determining enablement.  The purpose of this is to determine what would have been an enabling disclosure at the time of the invention.  The nature of the invention is using predicted number of impressions data determining a price for job listing impressions.  Specifically, attempting to predict the cost of job listing impressions within an online professional network. The applicant is claiming training a machine learned model using training time series data and a machine learning algorithm. Because of the demonstrated specificity required by the nature of the invention (i.e. how specifically the machine learned model is trained, including the algorithm) and the lack of supporting detail in the disclosure, according to In re Wand factor (B), the disclosure is not enabled. 

(C)     The state of the prior art:
The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The state of the prior art in machine learning algorithms at the time of filing of the invention (December 26, 2018) were well known, but there are a multitude of algorithms. Therefore, the claimed steps as recited require a high level of specificity to practice the invention by what was shown in the prior art of change management at the time of the invention than what is provided for in the specification.  Thus according to In re Wand factor (C), the disclosure is not enabled.

(D)     The level of ordinary skill:


(E)     The level of predictability in the art:
MPEP 2164.03 sets forth that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”  The level of predictability is important because it determines how much information needs to be explicitly stated in the application.  

In this case, while the idea of machine learning (learned) algorithms is known, the specific algorithms that would be used for training a machine learning model as claimed by the applicant would not be known.  For example, the first machine learning algorithms were developed in the late 1960’s. A vast number of algorithms currently exist to program machine learning models. To provide direction to those of ordinary skill, the algorithm for programming the model must be known.  As it is currently disclosed in the instant application, a person of ordinary skill in the art would require undue experimentation to determine what machine learning algorithm would be applied (and further, how to apply it in training the model as claimed by the applicant).  Therefore, according to In re Wand factor (E), the specification is not enabled.

(F)     The amount of direction provided by the inventor;
MPEP 2164.03 sets forth that “The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”

In this case the technology provided by the invention, namely training a machine learned model using the training time series data and a machine learning algorithm requires instruction from the inventor(s) as to how to make and use this concept.  Since the instructions in the specification merely includes the language of paragraph 24, “The feedback may be stored in data repository 134 and used as training data for one or more machine learning models, and the output of the machine learning model(s) may be used to display and/or otherwise recommend a number of job listings to current or potential job seekers in online network 118, a person of ordinary skill in the art would be at a loss for (1) how to train a machine learned model and (2) what machine learning algorithms may be used.  Therefore, according to In re Wand factor (F), the specification is not enabled.

(G)     The existence of working examples;
MPEP 2164.02 sets forth that “the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA1970).

The lack of a working example is a factor to be considered when the prior art is unpredictable and undeveloped.  While the specification provides some support for the concept of training the support is limited, the number of examples to practice the invention, in its entirety for its stated purpose, are 

(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

MPEP 2164.06 sets forth that " The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed. ’" In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)).”

The disclosure itself does not teach or suggest that any experimentation whatsoever is needed for the invention.  Therefore, the fact that experimentation would be required to determine how to train a machine learned model and what algorithm to use for determining a predicted number of interactions means that this experimentation is undue.  As noted above, the values necessary to use and practice the invention, are lacking by way or either example or direction as to how to determine them.  Therefore, according to In re Wand factor (H), the disclosure is not enabled.

	Accordingly, because the disclosure of the invention fails on each of the In re Wand factors as discussed above with respect to requiring undue experimentation, the disclosure of the instant application is not enabled.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has language in the claims of “training a machine learned model using training time series data” because the specification lacks the full, clear, concise, and exact written description which is necessary to support the claimed invention. There are multiple types of machine learning algorithms, and while the applicant has a “machine learning algorithm” in the claims, there is no further discussion in the originally filed disclosure of the algorithm. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 14, 19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 14 the phrase " wherein the deriving includes calculating an exponential function of 1-(spending for actual impressions of the input job listing that have already occurred in the first time period/estimated spending for actual impressions of the input job listing that have already 

Regarding claims 9 and 19 the phrase " includes data about applies” renders the claim indefinite because it is unclear what specifically the applicant is claiming. It is unclear what applies means in view of the claimed invention. Is applies referring to applications? People? Clarification is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 7, 9, 11, 14, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 20180157995 A1) in view of Borisyuk et al. (US 20180253433 A1). 

Regarding claim 1, O’Malley discloses 
obtaining data regarding tracked searches, clicks, and views performed by users on job listings in a graphical user interface of an online network (¶ 196, The ADSTATS 134 module (“Applicant Data & Skills Tied to Advertising Targeting System”) allows the Accounts 60 to target advertising to a particular segmentation element, category and/or group of elements. These segmentation elements can also have rules associated with them independent of a particular Campaign 103 or linked specifically for a particular Campaign. Segmentation can be relative to several elements such as a Job Post, Job Category, Job Position, Company, Geography, Demographics, Psychographics, Behavioral, Contextual, Mood, etc.; can be relative to time, such as the time of day, day of week, etc.; can be relative a budget, such as a monetary constraint per Campaign, per action taken by the user, per result of a particular action such as a Click, Conversion or Page View, etc.; and/or some combination of these elements and incorporating rules, such as Boolean operator rules (and, or, not, etc.), weighting, prioritizing, sequencing, etc. and will be explained in more detail later. ¶ 382, This content and targeted advertisement further benefit from any data known about a particular CASTING user when he/she logs into the HIRES system utilizing a Login 552 function. For example, the CASTING user can select to view and/or interact with specific website content such as, say an article depicted by an area 544. The content selected by the user reveals information about the user and the duration, manner of usage, and navigation in/out of this article/content can be stored and compared with other users to build data table for advertising and content interaction success rates, such as, but not limited to click-throughs, views, dwell times, links in/out, actions taken/not-taken, abandonments, revisits, and/or actual purchases. ¶ 396-397, This content and targeted advertisement further benefits from any data known about a particular JOINS user when they log into the HIRES system utilizing the Login 563 function. For example, the JOINS user can select to view and/or interact with specific website content such as, say an article depicted by an area 550. The content select reveals information about the user and the duration, manner of usage, and navigation in/out of this article/content can be stored and compared with other users to build data 

aggregating the obtained data into training time series data (¶ 556, In addition, data can be collected and tracked for such things as the daily totals, monthly totals, campaign totals, element totals, user segment totals, and the like. Further, data totals can be collected and tracked regarding the invitation/link usages for such things as the overall volume of traffic generated, the web-pages views generated verses consumed, the mobile-pages views generated verses consumed, the content and content elements generated verses consumed, the Ads views generated verses consumed, and the like.
195, For example, the CASTING Account Administrator 48 may setup specific financial consideration with specific thresholds in dollar amounts, times, and/or tolerance settings for other Accounts to interact with his/her account's data. In addition, there could be specific thresholds in contents, roles, times, etc. related to Campaigns 103 and/or with specifically set flat fees for a given period of time, a given quantity of inventory, a fixed amount per Campaign 103 or Advertisement, a fixed amount per Action taken, variable amounts based on rules (explained later), impression-based for action taken, and/or some combination (e.g., cost per thousand impression, or CPM), cost-per-click (CPC), cost-per-action (CPA), and/or other segmentation rule-based (explained in more detail below) pricing approach. In an embodiment, the Account budget for allowing other Accounts access can be resolved before forwarding any Campaigns 103 to become an active PAC 104 or P.I.N. 106. The SEARCH 100 can manage any and all fees, including real-time and near real-time auction bids for inventory or specifically targeted segments, invoicing and collections, 291, 469);

retrieving an input job listing, the input job listing corresponding to a poster having a budget for a first time period (¶ 196, The ADSTATS 134 module (“Applicant Data & Skills Tied to Advertising Targeting System”) allows the Accounts 60 to target advertising to a particular segmentation element, category and/or group of elements. These segmentation elements can also have rules associated with them independent of a particular Campaign 103 or linked specifically for a particular Campaign. Segmentation can be relative to several elements such as a Job Post, Job Category, Job Position, Company, Geography, Demographics, Psychographics, Behavioral, Contextual, Mood, etc.; can be relative to time, such as the time of day, day of week, etc.; can be relative a budget, such as a monetary constraint per Campaign, per action taken by the user, per result of a particular action such as a Click, Conversion or Page View, etc.; and/or some combination of these elements and incorporating rules, such as Boolean operator rules (and, or, not, etc.), weighting, prioritizing, sequencing, etc. and will be explained in more detail later. ¶ 243, Another option is a step 904 for “Budgeting and Reports” allows the user to view and manage Account budgeting. For example the user could establish budget constraints for particular user's, user roles, user permissions, periods of time, for particular campaigns, and/or any other element that allows for segmentation and/or delineation. ¶ 268, 351, 394, 574, 718, 719); 

generating a predicted number of interactions over the first time period for the input job listing (¶ 743, Each new DREAM Campaign 103 could be set to run against previous DREAM Campaigns 103 in general and similar DREAM Campaigns 103 to predict, track and validate that the each new DREAM Campaign 103 is in fact performing relatively similarly to predictions, or report back that it is off by a quantifiable amount and/or relative degree, and make suggested changes based on the area where the new DREAM Campaign 103 deviates from methods that are relatively proven more tried and true, so credit and changes can be suggested and/or made based upon measurable results. New and modified DREAMS Rules resulting in DREAM Campaigns, such as Goal scores selected for the DREAM can be 

producing an initial price for an impression of the input job listing in the graphical user interface based on the predicted number of interactions and the budget (¶ 194-196, For example, the CASTING Account Administrator 48 may setup specific financial consideration with specific thresholds in dollar amounts, times, and/or tolerance settings for other Accounts to interact with his/her account's data. In addition, there could be specific thresholds in contents, roles, times, etc. related to Campaigns 103 and/or with specifically set flat fees for a given period of time, a given quantity of inventory, a fixed amount per Campaign 103 or Advertisement, a fixed amount per Action taken, variable amounts based on rules (explained later), impression-based for action taken, and/or some combination (e.g., cost per thousand impression, or CPM), cost-per-click (CPC), cost-per-action (CPA), and/or other segmentation rule-based (explained in more detail below) pricing approach. In an embodiment, the Account budget for allowing other Accounts access can be resolved before forwarding any Campaigns 103 to become an active PAC 104 or P.I.N. 106. The SEARCH 100 can manage any and all fees, including real-time and near 

and deriving an adjusted price for the impression of the input job listing in the graphical user interface by adjusting the initial price based on actual impressions of the input job listing that have already occurred in the first time period (¶ 703, The system would track feedback suggestions, comments, surveys, polls, questions, answers, and the like made by users (OPINERs/JOINS/CASTING/NEED MGRs and the like), and user-input fields to continually improve further suggestions and minimize the number of required and/or likely adjustments needed to, say a particular job offer for a particular company in the future. In addition, the system would track exactly what subsequent edits were and were not made to the overall content relative to specific feedback, suggestions, and user-input fields to continually monitor, measure, and track for relative improvements. Where further suggestions could include a cost-benefit analysis and suggest the minimum number of required and/or likely adjustment needed for the best return on the invested time, money, resources and the like, relative any and all segments available. The system could also track and create exactly who suggested and/or made the changes. Customization can be personalized into many segments, such as: per OPINE Mgr, per Company, per Job Category, per Job Position, per PAC/PIN, and/or per Applicant. ¶ 195, 347).

O’Malley does not specifically teach a machine learned model. However, Borisyuk teaches 

training a machine learned model using the training time series data and a machine learning algorithm, wherein the machine learned model is trained to output a predicted number of interactions over a predetermined period for an input job listing (¶ 13, A system, a machine-readable storage medium comprising instructions, and one or more operations of a computer-implemented 

generating a predicted number of interactions over the first time period for the input job listing using the trained machine learned model (¶ 18-20, A job post's applications forecast is calculated by the Forecasting Engine to determine whether to penalize or boost that job post. The Forecasting Engine calculates each job post's applications forecast according to Imp*ctr, where Imp represents an number of impressions for the job post and ctr represents a probability of a respective member account submitting an application to that job post. The Forecasting Engine calculates Imp by determining a sum (T) of each day in the time window. For purposes of calculating T, the Forecasting Engine utilizes a constant rate of impressions per day for determining an impression count for each day in the time window (e.g. Day.sub.1, Day.sub.2, Day.sub.3 . . . Day.sub.x in an x day time window). While impression count for each day is constant, any particular day can be compressed to count as less time in order to create an impression rate adjustment of the constant rate. For example, Saturdays and Sundays will be counted as 12 hours instead of 24 hours, Mondays and Tuesday will be counted as 24 hours, Wednesdays will be counted as 20 hours, Thursdays counted as 18 hours and Fridays as 16 hours. Such impression rate adjustments account for the reality that member accounts show an overall change in interest in job posts on different days of the week. ¶ 50-54, Upon receiving the ranked results, the job recommendation service application tier communicates with a job boosting module 414. The job boosting module 414 calls a forecasting module 416 to predict the job applications that each job post in the ranked results will receive during an upcoming time window (such as the upcoming 30 days). The forecasting module 416 calls a job statistics server 418, which includes storage of real-time statistics about job posts, such as the number of impressions, views and selection (e.g. clicks) each job post has received. Such statistics can be used to generate input data for calculating 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform a machine learned model, as taught/suggested by Borisyuk. This known technique is applicable to the system of O’Malley as they both share characteristics and capabilities, namely, they are directed to job posting manipulation and analysis. One of ordinary skill in the art would have recognized that applying the known technique of Borisyuk would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Borisyuk to the teachings of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learned model features into similar systems. Further, applying a machine learned model would have been recognized by those of ordinary skill in the art as resulting in an improved system that 

Regarding claims 4 and 14, the combination of O’Malley and Borisyuk teaches the limitations of claim 1, and 11, Borisyuk also teaches wherein the deriving includes calculating an exponential function of 1-(spending for actual impressions of the input job listing that have already occurred in the first time period/estimated spending for actual impressions of the input job listing that have already occurred in the first time period) (¶ 21-24). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform calculating an exponential function, as taught/suggested by Borisyuk. This known technique is applicable to the system of O’Malley as they both share characteristics and capabilities, namely, they are directed to job posting manipulation and analysis. One of ordinary skill in the art would have recognized that applying the known technique of Borisyuk would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Borisyuk to the teachings of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such exponential function features into similar systems. Further, applying calculating an exponential function would have been recognized by those of ordinary skill in the art as resulting in an improved system which is a tool for efficiently finding the growth or decay of population, money, price, etc that are growing or decay exponentially.

Regarding claims 7, and 17, the combination of O’Malley and Borisyuk teaches the limitations of claim 1, and 11, O’Malley further teaches determines a level, trend, and seasonality component associated with the training time series data (¶ 244, 359, 674, 683, 708, 739, 817).

O’Malley does not teach, but Borisyuk teaches training using a machine learning algorithm (¶ 13, 18-25, 51-54).
 
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform a machine learning algorithm, as taught/suggested by Borisyuk. This known technique is applicable to the system of O’Malley as they both share characteristics and capabilities, namely, they are directed to job posting manipulation and analysis. One of ordinary skill in the art would have recognized that applying the known technique of Borisyuk would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Borisyuk to the teachings of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learned model features into similar systems. Further, applying a machine learning algorithm would have been recognized by those of ordinary skill in the art as resulting in an improved system that is capable of learning from the data provided and is continually improving the received data. 

Regarding claims 9, and 19, the combination of O’Malley and Borisyuk teaches the limitations of claim 1, and 11, O’Malley teaches wherein the data further includes data about applies (¶ 15, 126, 133, 161, 583, 693).

Regarding claim 11, O’Malley discloses 
A system comprising: a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to perform operations (¶ 30, 85-91, 199);

obtaining data regarding tracked searches, clicks, and views performed by users on job listings in a graphical user interface of an online network (¶ 196, The ADSTATS 134 module (“Applicant Data & Skills Tied to Advertising Targeting System”) allows the Accounts 60 to target advertising to a particular segmentation element, category and/or group of elements. These segmentation elements can also have rules associated with them independent of a particular Campaign 103 or linked specifically for a particular Campaign. Segmentation can be relative to several elements such as a Job Post, Job Category, Job Position, Company, Geography, Demographics, Psychographics, Behavioral, Contextual, Mood, etc.; can be relative to time, such as the time of day, day of week, etc.; can be relative a budget, such as a monetary constraint per Campaign, per action taken by the user, per result of a particular action such as a Click, Conversion or Page View, etc.; and/or some combination of these elements and incorporating rules, such as Boolean operator rules (and, or, not, etc.), weighting, prioritizing, sequencing, etc. and will be explained in more detail later. ¶ 382, This content and targeted advertisement further benefit from any data known about a particular CASTING user when he/she logs into the HIRES system utilizing a Login 552 function. For example, the CASTING user can select to view and/or interact with specific website content such as, say an article depicted by an area 544. The content selected by the user reveals information about the user and the duration, manner of usage, and navigation in/out of this article/content can be stored and compared with other users to build data table for advertising and content interaction success rates, such as, but not limited to click-throughs, views, dwell times, links in/out, actions taken/not-taken, abandonments, revisits, and/or actual purchases. ¶ 396-397, This content and targeted advertisement further benefits from any data known about a particular JOINS user when they log into the HIRES system utilizing the Login 563 function. For example, the JOINS user can 

aggregating the obtained data into training time series data (¶ 556, In addition, data can be collected and tracked for such things as the daily totals, monthly totals, campaign totals, element totals, user segment totals, and the like. Further, data totals can be collected and tracked regarding the invitation/link usages for such things as the overall volume of traffic generated, the web-pages views generated verses consumed, the mobile-pages views generated verses consumed, the content and content elements generated verses consumed, the Ads views generated verses consumed, and the like.
195, For example, the CASTING Account Administrator 48 may setup specific financial consideration with specific thresholds in dollar amounts, times, and/or tolerance settings for other Accounts to interact with his/her account's data. In addition, there could be specific thresholds in contents, roles, times, etc. related to Campaigns 103 and/or with specifically set flat fees for a given period of time, a given quantity of inventory, a fixed amount per Campaign 103 or Advertisement, a fixed amount per Action taken, variable amounts based on rules (explained later), impression-based for action taken, and/or some combination (e.g., cost per thousand impression, or CPM), cost-per-click (CPC), cost-per-action (CPA), and/or other segmentation rule-based (explained in more detail below) pricing approach. In an embodiment, the Account budget for allowing other Accounts access can be resolved before forwarding any Campaigns 103 to become an active PAC 104 or P.I.N. 106. The SEARCH 100 can manage any and all 

retrieving an input job listing, the input job listing corresponding to a poster having a budget for a first time period (¶ 196, The ADSTATS 134 module (“Applicant Data & Skills Tied to Advertising Targeting System”) allows the Accounts 60 to target advertising to a particular segmentation element, category and/or group of elements. These segmentation elements can also have rules associated with them independent of a particular Campaign 103 or linked specifically for a particular Campaign. Segmentation can be relative to several elements such as a Job Post, Job Category, Job Position, Company, Geography, Demographics, Psychographics, Behavioral, Contextual, Mood, etc.; can be relative to time, such as the time of day, day of week, etc.; can be relative a budget, such as a monetary constraint per Campaign, per action taken by the user, per result of a particular action such as a Click, Conversion or Page View, etc.; and/or some combination of these elements and incorporating rules, such as Boolean operator rules (and, or, not, etc.), weighting, prioritizing, sequencing, etc. and will be explained in more detail later. ¶ 243, Another option is a step 904 for “Budgeting and Reports” allows the user to view and manage Account budgeting. For example the user could establish budget constraints for particular user's, user roles, user permissions, periods of time, for particular campaigns, and/or any other element that allows for segmentation and/or delineation. ¶ 268, 351, 394, 574, 718, 719); 

generating a predicted number of interactions over the first time period for the input job listing (¶ 743, Each new DREAM Campaign 103 could be set to run against previous DREAM Campaigns 103 in general and similar DREAM Campaigns 103 to predict, track and validate that the each new DREAM Campaign 103 is in fact performing relatively similarly to predictions, or report back that it is off by a quantifiable amount and/or relative degree, and make suggested changes based on the area where the 

producing an initial price for an impression of the input job listing in the graphical user interface based on the predicted number of interactions and the budget (¶ 194-196, For example, the CASTING Account Administrator 48 may setup specific financial consideration with specific thresholds in dollar amounts, times, and/or tolerance settings for other Accounts to interact with his/her account's data. In addition, there could be specific thresholds in contents, roles, times, etc. related to Campaigns 103 and/or with specifically set flat fees for a given period of time, a given quantity of inventory, a fixed amount per Campaign 103 or Advertisement, a fixed amount per Action taken, variable amounts based on rules (explained later), impression-based for action taken, and/or some combination (e.g., cost per thousand impression, or CPM), cost-per-click (CPC), cost-per-action (CPA), and/or other segmentation 

and deriving an adjusted price for the impression of the input job listing in the graphical user interface by adjusting the initial price based on actual impressions of the input job listing that have already occurred in the first time period (¶ 703, The system would track feedback suggestions, comments, surveys, polls, questions, answers, and the like made by users (OPINERs/JOINS/CASTING/NEED MGRs and the like), and user-input fields to continually improve further suggestions and minimize the number of required and/or likely adjustments needed to, say a particular job offer for a particular company in the future. In addition, the system would track exactly what subsequent edits were and were not made to the overall content relative to specific feedback, suggestions, and user-input fields to continually monitor, measure, and track for relative improvements. Where further suggestions could include a cost-benefit analysis and suggest the minimum number of required and/or likely adjustment needed for the best return on the invested time, money, resources and the like, relative any and all segments available. The system could also track and create exactly who suggested and/or made the changes. Customization can be personalized into many segments, such as: per OPINE Mgr, per Company, per Job Category, per Job Position, per PAC/PIN, and/or per Applicant. ¶ 195, 347).

O’Malley does not specifically teach a machine learned model. However, Borisyuk teaches 

training a machine learned model using the training time series data and a machine learning algorithm, wherein the machine learned model is trained to output a predicted number of interactions over a predetermined period for an input job listing (¶ 13, A system, a machine-readable storage medium comprising instructions, and one or more operations of a computer-implemented method are directed to a Forecasting Engine as described herein. The Forecasting Engine improves the performance of a special-purpose computer system by efficiently predicting a number of presentation impressions for each portion of content such that a desired number of member account responses are received. Such presentation of content (e.g., impressions) is provided to one or more member accounts in a social network system that may include millions of member accounts and millions of various types of content. ¶ 18-25, An impression of a job post occurs when it is presented in a jobs listing to a member account. It is understood that a jobs listing can be different for each member account and a particular job post can be included in one or more of the different jobs listings. Inclusion of the job post is based on a score value (e.g. relevance score value) that is indicative of (e.g., represents) a probability that the member account will apply to the job post. As such, a machine learning algorithm can be executed to score the job post relevance with respect to each member account. The relevance score value is determined by the Forecasting Engine using one or more machine learning algorithms based on attributes of the job post (e.g. job post features) and attributes of the member account (e.g. member account features). Job post attributes can be a geographic location, a job title, required job skills, required job education, a company, or a functional role. Member account attributes can be any type of profile data. ¶ 51-54, Upon receiving the ranked results, the job recommendation service application tier communicates with a job boosting module 414. The job boosting module 414 calls a forecasting module 416 to predict the job applications that each job post in the ranked results will receive during an upcoming time window (such as the upcoming 30 days). The forecasting module 416 calls a job statistics server 418, which includes storage of real-time statistics about job posts, such as the number of 

generating a predicted number of interactions over the first time period for the input job listing using the trained machine learned model (¶ 18-20, A job post's applications forecast is calculated by the Forecasting Engine to determine whether to penalize or boost that job post. The Forecasting Engine calculates each job post's applications forecast according to Imp*ctr, where Imp represents an number of impressions for the job post and ctr represents a probability of a respective member account submitting an application to that job post. The Forecasting Engine calculates Imp by determining a sum (T) of each day in the time window. For purposes of calculating T, the Forecasting Engine utilizes a constant rate of impressions per day for determining an impression count for each day in the time window (e.g. Day.sub.1, Day.sub.2, Day.sub.3 . . . Day.sub.x in an x day time window). While impression count for each day is constant, any particular day can be compressed to count as less time in order to create an impression rate adjustment of the constant rate. For example, Saturdays and Sundays will be counted as 12 hours instead of 24 hours, Mondays and Tuesday will be counted as 24 hours, Wednesdays will be counted as 20 hours, Thursdays counted as 18 hours and Fridays as 16 hours. Such impression rate adjustments account for the reality that member accounts show an overall change in interest in job posts on different days of the week. ¶ 50-54, Upon receiving the ranked results, the job recommendation service application tier communicates with a job boosting module 414. The job boosting module 414 calls a forecasting module 416 to predict the job applications that each job post in the ranked results will receive during an upcoming time window (such as the upcoming 30 days). The 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform a machine learned model, as taught/suggested by Borisyuk. This known technique is applicable to the system of O’Malley as they both share characteristics and capabilities, namely, they are directed to job posting manipulation and analysis. One of ordinary skill in the art would have recognized that applying the known technique of Borisyuk would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Borisyuk to the teachings of O’Malley would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate 

Regarding claim 20, O’Malley discloses a non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations (¶ 30, 85-91, 199);

obtaining data regarding tracked searches, clicks, and views performed by users on job listings in a graphical user interface of an online network (¶ 196, The ADSTATS 134 module (“Applicant Data & Skills Tied to Advertising Targeting System”) allows the Accounts 60 to target advertising to a particular segmentation element, category and/or group of elements. These segmentation elements can also have rules associated with them independent of a particular Campaign 103 or linked specifically for a particular Campaign. Segmentation can be relative to several elements such as a Job Post, Job Category, Job Position, Company, Geography, Demographics, Psychographics, Behavioral, Contextual, Mood, etc.; can be relative to time, such as the time of day, day of week, etc.; can be relative a budget, such as a monetary constraint per Campaign, per action taken by the user, per result of a particular action such as a Click, Conversion or Page View, etc.; and/or some combination of these elements and incorporating rules, such as Boolean operator rules (and, or, not, etc.), weighting, prioritizing, sequencing, etc. and will be explained in more detail later. ¶ 382, This content and targeted advertisement further benefit from any data known about a particular CASTING user when he/she logs into the HIRES system utilizing a Login 552 function. For example, the CASTING user can select to view and/or interact with specific website content such as, say an article depicted by an area 544. The content selected by the user reveals 

aggregating the obtained data into training time series data (¶ 556, In addition, data can be collected and tracked for such things as the daily totals, monthly totals, campaign totals, element totals, user segment totals, and the like. Further, data totals can be collected and tracked regarding the invitation/link usages for such things as the overall volume of traffic generated, the web-pages views generated verses consumed, the mobile-pages views generated verses consumed, the content and content elements generated verses consumed, the Ads views generated verses consumed, and the like.
195, For example, the CASTING Account Administrator 48 may setup specific financial consideration with specific thresholds in dollar amounts, times, and/or tolerance settings for other Accounts to interact with his/her account's data. In addition, there could be specific thresholds in contents, roles, times, etc. related to Campaigns 103 and/or with specifically set flat fees for a given period of time, a given quantity of inventory, a fixed amount per Campaign 103 or Advertisement, a fixed amount per Action 

retrieving an input job listing, the input job listing corresponding to a poster having a budget for a first time period (¶ 196, The ADSTATS 134 module (“Applicant Data & Skills Tied to Advertising Targeting System”) allows the Accounts 60 to target advertising to a particular segmentation element, category and/or group of elements. These segmentation elements can also have rules associated with them independent of a particular Campaign 103 or linked specifically for a particular Campaign. Segmentation can be relative to several elements such as a Job Post, Job Category, Job Position, Company, Geography, Demographics, Psychographics, Behavioral, Contextual, Mood, etc.; can be relative to time, such as the time of day, day of week, etc.; can be relative a budget, such as a monetary constraint per Campaign, per action taken by the user, per result of a particular action such as a Click, Conversion or Page View, etc.; and/or some combination of these elements and incorporating rules, such as Boolean operator rules (and, or, not, etc.), weighting, prioritizing, sequencing, etc. and will be explained in more detail later. ¶ 243, Another option is a step 904 for “Budgeting and Reports” allows the user to view and manage Account budgeting. For example the user could establish budget constraints for particular user's, user roles, user permissions, periods of time, for particular campaigns, and/or any other element that allows for segmentation and/or delineation. ¶ 268, 351, 394, 574, 718, 719); 

generating a predicted number of interactions over the first time period for the input job listing (¶ 743, Each new DREAM Campaign 103 could be set to run against previous DREAM Campaigns 103 in general and similar DREAM Campaigns 103 to predict, track and validate that the each new DREAM Campaign 103 is in fact performing relatively similarly to predictions, or report back that it is off by a quantifiable amount and/or relative degree, and make suggested changes based on the area where the new DREAM Campaign 103 deviates from methods that are relatively proven more tried and true, so credit and changes can be suggested and/or made based upon measurable results. New and modified DREAMS Rules resulting in DREAM Campaigns, such as Goal scores selected for the DREAM can be previewed against an existing Campaigns 103 to see the number of Applicants and Candidates that would actually qualify/results and/or the System can make future predictions based on historical data where the predictions are tracked and reported. The Dream Mgr 53 can view and/or save the changes and modifications with a Preview/Save 444 function. ¶ 382, This content and targeted advertisement further benefit from any data known about a particular CASTING user when he/she logs into the HIRES system utilizing a Login 552 function. For example, the CASTING user can select to view and/or interact with specific website content such as, say an article depicted by an area 544. The content selected by the user reveals information about the user and the duration, manner of usage, and navigation in/out of this article/content can be stored and compared with other users to build data table for advertising and content interaction success rates, such as, but not limited to click-throughs, views, dwell times, links in/out, actions taken/not-taken, abandonments, revisits, and/or actual purchases. ¶ 579, 612); 

producing an initial price for an impression of the input job listing in the graphical user interface based on the predicted number of interactions and the budget (¶ 194-196, For example, the CASTING Account Administrator 48 may setup specific financial consideration with specific thresholds in dollar amounts, times, and/or tolerance settings for other Accounts to interact with his/her account's data. In 

and deriving an adjusted price for the impression of the input job listing in the graphical user interface by adjusting the initial price based on actual impressions of the input job listing that have already occurred in the first time period (¶ 703, The system would track feedback suggestions, comments, surveys, polls, questions, answers, and the like made by users (OPINERs/JOINS/CASTING/NEED MGRs and the like), and user-input fields to continually improve further suggestions and minimize the number of required and/or likely adjustments needed to, say a particular job offer for a particular company in the future. In addition, the system would track exactly what subsequent edits were and were not made to the overall content relative to specific feedback, suggestions, and user-input fields to continually monitor, measure, and track for relative improvements. Where further suggestions could include a cost-benefit analysis and suggest the minimum number of required and/or likely adjustment needed for the best return on the invested time, money, resources and the like, relative any and all segments available. The system could also track and create exactly who suggested and/or made the changes. Customization 

O’Malley does not specifically teach a machine learned model. However, Borisyuk teaches 

training a machine learned model using the training time series data and a machine learning algorithm, wherein the machine learned model is trained to output a predicted number of interactions over a predetermined period for an input job listing (¶ 13, A system, a machine-readable storage medium comprising instructions, and one or more operations of a computer-implemented method are directed to a Forecasting Engine as described herein. The Forecasting Engine improves the performance of a special-purpose computer system by efficiently predicting a number of presentation impressions for each portion of content such that a desired number of member account responses are received. Such presentation of content (e.g., impressions) is provided to one or more member accounts in a social network system that may include millions of member accounts and millions of various types of content. ¶ 18-25, An impression of a job post occurs when it is presented in a jobs listing to a member account. It is understood that a jobs listing can be different for each member account and a particular job post can be included in one or more of the different jobs listings. Inclusion of the job post is based on a score value (e.g. relevance score value) that is indicative of (e.g., represents) a probability that the member account will apply to the job post. As such, a machine learning algorithm can be executed to score the job post relevance with respect to each member account. The relevance score value is determined by the Forecasting Engine using one or more machine learning algorithms based on attributes of the job post (e.g. job post features) and attributes of the member account (e.g. member account features). Job post attributes can be a geographic location, a job title, required job skills, required job education, a company, or a functional role. Member account attributes can be any type of 

generating a predicted number of interactions over the first time period for the input job listing using the trained machine learned model (¶ 18-20, A job post's applications forecast is calculated by the Forecasting Engine to determine whether to penalize or boost that job post. The Forecasting Engine calculates each job post's applications forecast according to Imp*ctr, where Imp represents an number of impressions for the job post and ctr represents a probability of a respective member account submitting an application to that job post. The Forecasting Engine calculates Imp by determining a sum (T) of each day in the time window. For purposes of calculating T, the Forecasting Engine utilizes a constant rate of impressions per day for determining an impression count for each day in the time window (e.g. Day.sub.1, Day.sub.2, Day.sub.3 . . . Day.sub.x in an x day time window). While impression count for each day is constant, any particular day can be compressed to count as less time in order to create an impression rate adjustment of the constant rate. For example, Saturdays and Sundays will be counted as 12 hours instead of 24 hours, Mondays and Tuesday will be counted as 24 hours, Wednesdays will be counted as 20 hours, Thursdays counted as 18 hours and Fridays as 16 hours. Such 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform a machine learned model, as taught/suggested by Borisyuk. This known technique is applicable to the system of O’Malley as they both share characteristics and .	

Claims 2, 5, 6, 12, 15, 16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 20180157995 A1) in view of Borisyuk et al. (US 20180253433 A1) in further view of Dixon (US 20090063273 A1).

Regarding claims 2, and 12, the combination of O’Malley and Borisyuk teaches the limitations of claim 1, and 11, the combination does not specifically teach adjusting a price based on how qualified the viewers are.

However, Dixon teaches further comprising deriving another adjusted price for the impression of the input job listing by adjusting the adjusted price based on application rates of viewers of impressions of the input job listing applying for a job corresponding to the job listing and based on an indication of how qualified the viewers are for the job corresponding to the job listing (¶ 11-13, 22, 26-27, 47). 



Regarding claims 5, and 15, the combination of O’Malley and Borisyuk teaches the limitations of claim 1, and 11, the combination does not specifically teach adjusting a price with a upper or lower bound.

However, Dixon teaches wherein the adjusted price is limited to no more than a predefined upper bound and no less than a predefined lower bound (¶ 29, 87, 35, 84, 26, 142, 11-13). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform wherein the adjusted price is limited to no more than a predefined upper bound and no less than a predefined lower bound, as taught/suggested by Dixon. This known technique is applicable to the system of O’Malley as they both share characteristics and capabilities, 

Regarding claims 6, and 16, the combination of O’Malley and Borisyuk teaches the limitations of claim 2, and 12, the combination does not specifically teach adjusting a price based on how qualified the viewers are.

However, Dixon teaches wherein the deriving the another adjusted price further is based on application rates of different viewers of impressions of other job listings in a same segment as the input job listing and based on an indication of how qualified the different viewers are for the other job listings in the same segment (¶ 11-13, 22, 26-27, 47). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform adjusting a price based on how qualified the viewers are, as taught/suggested by Dixon. This known technique is applicable to the system of O’Malley as they both share characteristics and capabilities, namely, they are directed to job posting manipulation and analysis. One of ordinary skill in the art would have recognized that applying the known technique of .

Claim 3, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 20180157995 A1) in view of Borisyuk et al. (US 20180253433 A1) in further view of Arora et al. (US 20170061528 A1).

Regarding claims 3, and 13, the combination of O’Malley and Borisyuk teaches the limitations of claim 1, and 11, the combination does not specifically teach retraining the machine learned model based on feedback received from viewers of impressions of the input job listing.

However, Arora teaches retraining the machine learned model based on feedback received from viewers of impressions of the input job listing (¶ 20, 24, 49, 63, 87). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform retraining the machine learned model based on feedback received from viewers of impressions of the input job listing, as taught/suggested by Arora. This known technique is applicable to the system of O’Malley as they both share characteristics and capabilities, namely, they are directed to improving online experiences. One of ordinary skill in the art would have recognized that . 

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 20180157995 A1) in view of Borisyuk et al. (US 20180253433 A1) in further view of Marcus et al. (US 20160162779 A1).

Regarding claims 8, and 18, the combination of O’Malley and Borisyuk teaches the limitations of claim 7, and 17, the combination does not specifically teach wherein the machine learning algorithm further performs regression that characterizes seasonality factors within the training time series data.

However, Marcus teaches wherein the machine learning algorithm further performs regression that characterizes seasonality factors within the training time series data (¶ 36, 74-78, 96, 97). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform wherein the machine learning algorithm further performs regression that characterizes seasonality factors within the training time series data, as taught/suggested by Marcus. This known technique is applicable to the system of O’Malley as they both . 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Malley (US 20180157995 A1) in view of Borisyuk et al. (US 20180253433 A1) in further view of Crow et al. (US 7555441 B2).

Regarding claim 10, the combination of O’Malley and Borisyuk teaches the limitations of claim 1, the combination does not specifically teach wherein the training data further includes a taxonomy that models relationships between skills and/or sets of related skills.

However, Crow teaches wherein the training data further includes a taxonomy that models relationships between skills and/or sets of related skills (col. 6, lines 31-42, col. 10, line 4 – col. 11, line 25, col. 12, line 10-40, col. 14, lines 20-50, col. 15, line 55 – col. 16, line 4, col. 17, lines  42-57). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify O’Malley to include/perform wherein the training data further includes a taxonomy that models 

Other pertinent art includes Kitts et al. (US 20180108049 A1) which discloses allowing advertisers to dynamically adjust their campaign based on the needs of the moment. Seljan et al. (US 20160275570 A1) which discloses optimizing floor prices in auctions to serve advertisements to impression consumers. Yi et al. (US 20150178790 A1) which discloses modifying ad prices for impressions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the Amgen case, the patent claims were directed to a purified DNA sequence encoding
        polypeptides which are analogs of erythropoietin (EPO). The Court stated that:
        Amgen has not enabled preparation of DNA sequences sufficient to support its all-